Citation Nr: 0601447	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-operative fusion 
occiput at C1 and C2 due to fracture of C1 in base of 
odontoid, currently rated as 40 percent disabling.      


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from May 1971 to 
May 1972.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                  

In the appellant's substantive appeal received in May 2003, 
the appellant indicated that he desired a videoconference 
hearing before the Board.  A letter from the RO to the 
appellant, dated in January 2005, shows that at that time, 
the RO had scheduled the appellant for a videoconference 
hearing before the Board in February 2005.  However, he 
failed to report for his scheduled February 2005 hearing.  
His request for a hearing is therefore considered withdrawn.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

By a September 13, 2002 rating action, the RO denied the 
appellant's claim for entitlement to an evaluation in excess 
of 40 percent for post-operative fusion occiput at C1 and C2 
due to fracture of C1 in base of odontoid.  The appellant's 
subsequently filed a timely appeal.  

In regard to the appellant's claim for an increased rating 
for his service-connected neck disability, while the 
appellant's claim was pending, the criteria for rating spine 
disabilities were twice amended, effective September 23, 
2002, and effective September 26, 2003.  See 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003); 67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002).  In this case, the new regulatory criteria 
for rating spine disabilities have not yet been provided to 
the appellant.  In addition, given that VA must apply the old 
criteria prior to the effective date of the new regulation, 
the Board finds that the appellant should be specifically 
advised by the RO of the new and the old criteria for rating 
spine disabilities.  See 38 U.S.C.A. § 5110(g) (West 2002); 
see also Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Moreover, the appellant should be 
afforded a new VA examination which evaluates his 
symptomatology of his service-connected neck disability in 
terms pertinent to the rating criteria that were in effect 
when he filed his claim, as well as the rating criteria as 
amended two times during the pendency of his appeal.  See 38 
C.F.R. § 4.71a (2002); 68 Fed. Reg. 51,454 (August 27, 2003).

Accordingly, this case is remanded for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
post-operative fusion occiput at C1 and 
C2 due to fracture of C1 in base of 
odontoid.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA examination 
reports, dated in March 2002 and May 
2003.  All indicated testing should be 
conducted, and current X-rays of the 
appellant's neck should be obtained.

In regard to the appellant's service-
connected post-operative fusion occiput 
at C1 and C2 due to fracture of C1 in 
base of odontoid, the examiner should 
conduct a thorough orthopedic examination 
of the cervical spine. The orthopedic 
examiner should conduct range of motion 
studies on the cervical spine, to 
specifically include forward flexion, 
extension, left and right lateral 
flexion, and left and right lateral 
rotation.  The examiner should note that 
for VA compensation purposes, unfavorable 
ankylosis is a condition in which the 
entire cervical spine, the entire 
thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of 
a limited line of vision; restricted 
opening of the mouth and chewing; 
breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

In regard to the appellant's cervical 
spine, the examiner should first record 
the range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the orthopedic examiner should 
indicate the degree of motion at which 
such pain begins.

Then, after reviewing the appellant's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc.  Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to the 
service-connected neck disorder.  The 
examiner should also provide an opinion 
on whether the appellant's complaints of 
pain and any demonstrated limitation of 
motion are supported by the objective 
evidence of neck pathology.  Moreover, 
the examiner should state whether the 
appellant's neck disability is manifested 
by abnormal mobility requiring neck brace 
(jury mast).  A complete rationale for 
all opinions should be provided.  Any 
report prepared should be typed.   

2.  The RO must notify the appellant that 
it is his responsibility to report to the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.   

3.  The RO should then review and re-
adjudicate the issue on appeal.  
Specifically, the RO should consider the 
newly enacted provisions of 38 C.F.R. 
§ 4.71a, pertaining to the evaluation of 
diseases and injuries of the spine.  See 
67 Fed. Reg. 54,345-54,349 (August 22, 
2002); 68 Fed. Reg. 51,454 (August 27, 
2003).  If such action does not grant the 
benefit claimed, the RO should provide 
the appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.     

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


